In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated February 27, 1976, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. Under the circumstances outlined herein, appellant failed to demonstrate that he was denied his right to a prompt parole revocation hearing. The time spans complained of were partially attributable to his own conduct, including his change of mind with respect to counsel, and were not unreasonable. The record on this appeal also does not reveal any prejudice accruing to petitioner by reason of the time lapse before the final revocation hearing. Martuscello, Acting P. J., Cohalan, Margett, Damiani and Hawkins, JJ., concur.